Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on June 25, 2021 for patent application 16/618,335 filed on November 29, 2019.


Claims 1-8 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Pub. No.: US 2017/0347061).
a method for enhancing resolution at a server for providing video data for streaming, the method comprising: a processing operation for generating the video data (Fig. 22, paras. [0532]-[0554]); a generating operation for acquiring grid generation pattern information based on the processed video data and generating a neural network file required to enhance resolution of the video data based on the grid generation pattern information (paras. [0017], [0080], [0141], [0201], [0574], Figs. 21, 23 and 24); and a transmitting operation for, in response to reception of a streaming request from a user device, dividing requested video data and a neural network file required to recover resolution of the requested video data and transmitting the divided video data and the divided neural network file to the user device (paras. [0068], [0529], [0546], [0570], Figs. 23 and 24, paras. [0116]-[0128]; “the second node sends a request… for transmission of the selected algorithm.” Initially a reference to an algorithm (i.e. neural network file) is sent, but the actual algorithm can be sent, also.).
Regarding claim 2, Wang discloses the method of claim 1, wherein the generating operation comprises: a file generating operation for generating a basic neural network file based on a plurality of video data items included in a preset data set; an additional learning operation for, in response to a determination that any acquired new video data satisfies an additional learning condition, performing additional learning on the new video data, wherein the additional learning is performed through an artificial neural network algorithm to which the basic neural network file is applied; and a specialized neural network file generating operation for generating a downscaled file of the new video data as a result of the additional learning and a specialized neural network file corresponding to the new video data (paras. [0025], [0102]-[0103], [0132] and [0447]).
the method of claim 2, wherein the additional learning operation comprises an operation for determining whether the additional learning condition is satisfied according to a structural similarity (SSIM) and a peak-signal-to-noise ratio (PSNR) that are obtained by performing resolution recovery on the downscaled file of the new video data based on the basic neural network (para. [0318]).
Regarding claim 4, Wang discloses the method of claim 1, wherein the processing operation comprises: a dividing operation for dividing the video data into a plurality of chucks by bundling a plurality of frames having a match rate of image objects being equal to or greater than a reference into one chunk; and a size changing operation for performing primary change to reduce a size of an image included in the video data by a preset value from an original size and selectively performing secondary change to enlarge the image having gone through the primary change to the original size (paras. [0378], [0386] and [0411]).
Regarding claim 5, Wang discloses the method of claim 3, wherein: the processing operation comprises a characteristic area extracting operation for extracting a characteristic area including a characteristic image on the basis of each frame or division unit of the video data and assigning a learning importance to the extracted characteristic area (para. [0371]); and the characteristic area comprises an image object of which an image object importance corresponding to a content field is equal to or greater than a preset value (paras. [0079], [0184] and [0491]).
Regarding claim 8, Wang discloses a method for enhancing resolution at a server for providing video data for streaming, the method comprising: a processing operation for processing the video data (Fig. 22, paras. [0532]-[0554]); a generating operation for acquiring grid generation pattern information based on the processed video data and generating a neural network file required to enhance resolution of the video data based on the grid generation pattern information (paras. [0017], [0080], [0141], [0201], [0574], Figs. 21, 23 and 24); a transmitting operation for, in response to reception of a streaming request from a user device, dividing requested video data and a neural network file required to recover resolution of the requested video data and transmitting the divided video data and the divided neural network file (paras. [0068], [0529], [0546], [0570], Figs. 23 and 24, paras. [0116]-[0128]; “the second node sends a request… for transmission of the selected algorithm.” Initially a reference to an algorithm (i.e. neural network file) is sent, but the actual algorithm can be sent, also.), and an operation for matching the divided video data and the divided neural network file and performing artificial neural network algorithm computation on the divided video data using the matched neural network file to recover resolution of the divided video data (Fig. 24, element 2460, para. [0571]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2017/0347061) in view of Kamiya (Pat. No.: US 5,293,454).
the method of claim 1, wherein the generating operation comprises: a learning importance identifying a learning importance assigned to a characteristic area or a specific frame chuck of learning video data and extracting option information indicated by the learning importance (para. [0371]); and a neural network file calculating operation for inputting original data in an original size and processed data reduced to a preset rate in the learning video data (paras. [0378], [0386] and [0411]) into a convolution neural network (CNN) algorithm to be learned (paras. [0129]-[0130], [0317]), wherein a neural network file is generated including a parameter and an activation function of an artificial neural network (para. [0551]), the parameter and the activation function which cause a match rate between a computation result value obtained by inputting the processed data into an artificial neural network and the original data to be equal to or greater than a preset value (paras. [0378], [0386] and [0411]), but Wang does not disclose wherein the option information comprises a learning number and information regarding whether learning is performed through similar data. However, in analogous art, Kamiya discloses that “[i]n evaluation by the neural network, the boundaries of the above categories, which were obtained by learning, are used for outputting the categories to which the inputted patterns belong. Therefore, it is essential that the learning patterns used for learning of the neural network should be the type (1) learning patterns. Namely, the type (2) learning patterns are disposed adjacent to the central portion of category A and thus, do not greatly contribute to learning of the neural network, which is performed for obtaining the boundaries of the categories, thereby resulting in extreme increase of learning time. Meanwhile, since the type (3) learning patterns are exceptional patterns or defective patterns, learning based on the type (3) learning patterns becomes learning regarding exceptional or improper examples, i.e. excessive 
Regarding claim 7, the combination of Wang and Kamiya discloses the method of claim 6, and further discloses wherein: the generating operation further comprises a similar data acquiring operation for, when performing learning on learning data with a learning importance set thereto, in response to identifying an instruction for performing leaning using the similar data, acquiring the similar data similar to a target image to be learned; and the similar data is acquired based on similarity in resolution and color combinations (Wang, para. [0489]. This claim is rejected on the same grounds as claim 6.).


Response to Arguments
Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on pages 8-10:
Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(I) as being anticipated by Wang et al. (Pub. No.: US 2017/0347061). 
Claim 1 recites "a generating operation for acquiring grid generation pattern information based on the processed video data and generating a neural network file required to enhance resolution of the video data based on the grid generation pattern information..." 

Wang et al. discusses "[0017] To stream video to consumers using available streaming data bandwidth, media content providers can down-sample or transcode the video content for transmission over a network at one or a variety of bitrates so that the resolution of the video can be appropriate for the bitrate available over each connection or to each device and correspondingly the amount of data transferred over the network can be better matched to the available reliable data rates. For example, a significant proportion of current consumer Internet connections are not able to reliably support continuous streaming of video at an Ultra HD resolution, so video needs to be streamed at a lower quality or lower resolution to avoid buffering delays. [0080] Optionally, the method is performed at a first network node within a network. Furthermore, optionally the hierarchical algorithm may be transmitted to a second network node in the network. [0141] According to an aspect, there is provided a method for enhancing visual data when communicating visual data over a network from a first node to a second node, the method at the first node comprising the steps of: reducing the quality of one or more sections of higher- quality visual data to one or more sections of lower-quality visual data; developing at least one hierarchical algorithm operable to increase the quality of the one or more sections of lower quality visual data using the one or more sections of higher-quality visual data to enhance the developed at least one hierarchical algorithm, wherein the developed at least one hierarchical algorithm corresponds to the one or more sections of lower quality visual data; transmitting the one or more sections of lower- quality visual data to the second node; and communicating to the second node at least one of the developed at least one hierarchical algorithms that corresponds to the one or more sections of lower-quality visual data transmitted to the second node; wherein the second node is able to substantially reproduce the one or more sections of higher-quality visual data from the transmitted one or more sections of lower- quality visual data using the developed at least hierarchical algorithm that corresponds to the one or more sections of lower-quality visual data. [0201] In some embodiments off-site, or 'cloud computing', systems allow for the performance of computerised tasks on a server not necessarily local to the site of the recording or reconstruction of a section of visual data. This allows for more powerful servers to be used according to the budget available for such services, and hence increased parallel processing of different example based models in some of these embodiments. The off-site system used in such embodiments could also provide a backup of any sections of visual data passing through the servers, thereby offering a solution in the case of loss of data at a site local to the recording or reconstruction of a section of visual data. If the computing system is scalable, as is preferable, then a growing amount of visual data processing work can be accommodated should the need arise in these embodiments. [0574] Alternatively, in other embodiments, the image artefact removal process can be performed as part of the upscaling process itself. In such embodiments, several reconstruction models can be trained to reproduce 
As noted above, Wang et al. fails to disclose "a generating operation for acquiring grid generation pattern information based on the processed video data and generating a neural network file required to enhance resolution of the video data based on the grid generation pattern information..." as recited in claim 1. 


Examiner’s response:
Examiner sees no specific arguments which may be responded to. Applicant simply alleges that the prior art of record does not disclose the claim language in question, and then cites language from Applicant’s specification and further language from the cited art. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Regarding Applicant’s arguments on pages 11-13:
In addition, claim 1 recites "a transmitting operation for, in response to reception of a streaming request from a user device, dividing requested video data and a neural network file required to recover resolution of the requested video data and transmitting the divided video data and the divided neural network file to the user device." 
Wang et al. discusses "[0068] Visual data artefacts and/or noise can often be introduced into visual data during processing, particularly during processing to compress visual data or during transmission of the visual data across a network. Such introduced artefacts can include blurring, pixelation, blocking, ringing, aliasing, missing data, and other marks, blemishes, defects, and abnormalities in the visual data. These artefacts in visual data can degrade the user experience when viewing the visual data. Furthermore, these artefacts in visual data can also reduce the effectiveness of visual data processing techniques, such as image super resolution, as well as other visual tasks such as image classification and segmentation, that use processed 
As noted above, Wang et al. discusses "[0116] By transmitting a lower-quality version of a visual data in some embodiments, such as a section of low-quality visual data or series of visual data sections, together with a library reference to an algorithm (i.e. any or all of an algorithm, reconstruction algorithm, model, reconstruction model, parameters or reconstruction parameters) to aid reconstruction of higher quality visual data, such as a high-resolution video frame or series of frames, in at least some embodiments less data can be transferred over a network to enable high-quality visual data to be viewed compared to transmitting the high quality visual data alone. [0117] Optionally, the steps of transmitting the one or more sections of lower-quality visual data to the second node and transmitting to the second node one or more references corresponding to the one or more selected algorithms that correspond to the one or more sections of lower-quality visual data transmitted to the second node occur together, or substantially simultaneously. 
[0118] By transmitting both visual data and one or more references to algorithms in a library of algorithms, a reduced amount of data can be transmitted as only one or more references to algorithms are transmitted instead of the algorithms themselves. 
[0119] Optionally, the algorithm is a hierarchical algorithm. [0120] In some embodiments, the algorithms used are hierarchical algorithms. It should be noted that algorithms could also be referred to as models, representations, parameters or functions. In some of these embodiments, hierarchical algorithms can enable substantially accurate reconstruction of visual data, e.g. produce a higher quality high-resolution video from the low-resolution video that is transmitted, for example where quality can be measured by a low error rate in comparison to the original high-resolution video. [0121] Optionally, the algorithm is a non-linear algorithm. 
[0122] In some embodiments, the use of non-linear algorithms can be more flexible and expressive than dictionary learning based approaches, and use fewer coefficients for the reconstruction of higher-quality visual data. In some of these embodiments, this can allow the reconstruction of the sections of higher-quality to be substantially accurate. [0123] Optionally, the algorithm is selected from a library of algorithms stored at any of: the first node; the second node; a centralised database in the network; or a distributed database in the network. [0124] In some embodiments, a library of algorithms can allow for the selection of an substantially optimal, if not the most optimal, algorithm available in the library to reconstruct the lower-quality visual data into higher quality visual data. In some of these embodiments, the use of a library can also allow the selected algorithm to be referred to by a reference identifier. In certain embodiments, libraries can be provided at both nodes, and/or in centralised or distributed 
[0125] Optionally, the received reference corresponds to an algorithm stored in a library at the second node. [0126] By providing common or synchronised libraries of algorithms at both the first and the second nodes in at least some embodiments, and by transmitting a reference or reference identifier when transmitting the corresponding lower-quality visual data to allow selection of matching algorithms from both libraries using the reference identifier to identify the selected algorithm, only the reference identifier and the lower-quality visual data needs to be transmitted between the nodes thus data transmission is reduced as the algorithm itself doesn't need to be transmitted. [0127] Optionally, if the second node cannot identify the selected algorithm, the second node sends a request to any of: the first node; a centralised database; or a distributed database for transmission of the selected algorithm to the second node. [0128] In some embodiments, by configuring the second node to be able to request models from a node (for example a first node or alternatively another node or a node to which multiple libraries are synchronised, depending on embodiment) in situations where the libraries at the second node and other node are not synchronised, the higher-quality visual data can still be reconstructed even if the transmitted reference does not correspond to an algorithm stored at the second node. This can prevent errors in the reconstruction process in some embodiments." 
As noted above, Wang et al. fails to disclose "a transmitting operation for, in response to reception of a streaming request from a user device, dividing requested video data and a neural network file required to recover resolution of the requested video data and transmitting the divided video data and the divided neural network file to the user device." 
Thus, Wang et al. fails to disclose at least "grid generation patter information and dividing neural network file" as recited in claim 1. 
Accordingly, it is respectfully submitted that Wang et al. fails to disclose features as recited claim 1.


Examiner’s response:
Examiner sees no specific arguments which may be responded to. Applicant simply alleges that the prior art of record does not disclose the claim language in question, and then cites language from Applicant’s specification and further language from the cited art. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Claim 2 recites "The method of claim 1, wherein the generating operation comprises: 
a file generating operation for generating a basic neural network file based on a plurality of video data items included in a preset data set; 
an additional learning operation for, in response to a determination that any acquired new video data satisfies an additional learning condition, performing additional learning on the new video data, wherein the additional learning is performed through an artificial neural network algorithm to which the basic neural network file is applied; and 
a specialized neural network file generating operation for generating a downscaled file of the new video data as a result of the additional learning and a specialized neural network file corresponding to the new video data." Wang et al. discusses "[0025] The above formula further illustrates a direct relationship between the bitrate and the resolution of the video, i.e. variables w and h. In order to reduce the resolution of video, several techniques exist to downscale the resolution of video data to reduce the bitrate. [0102] Optionally, the hierarchical algorithm is developed from a known hierarchical algorithm. [0103] In some embodiments, developing a new hierarchical algorithm from a known hierarchical algorithm that was trained on similar visual data to the visual data on which the new algorithm is to be trained can reduce the time and/or computational effort required to train the new hierarchical algorithm. [0132] In some embodiments, by dividing the visual data into smaller sections, where the sections can be sequences of frames or portions of one or more frames, and where the division can be based on a particular metric for similarity, more efficient models can be selected. For example, in some embodiments multiple sections can be grouped, all of which comprise part of a landscape shot, and one model can be used to reconstruct the scene, i.e. sequence of frames, as opposed to a using a different model for every separate frame in the scene. In some embodiments, if the next scene in the visual data is very different (for example a scene with significant movement after a scene showing a still landscape), then the scene can be detected as being very different and a new model can be selected accordingly for the scene. In some embodiments, specific models can be selected for each scene or section, allowing at least some optimisation or adapting of the reconstruction model(s) in comparison to the use of a generic model for the whole of the visual data. [0447] Optionally, within step 2750, in some embodiments the full-resolution frames can be grouped into scenes or sections of frames having common features, otherwise known as "scene selection". The video data is split or clustered into scenes to enable more specific optimisation. By scene, it is meant a consecutive group or sequence of frames comprising a section of video, which at the coarsest level can be the entire video or at the most granular level can be a single frame. In some embodiments, the scenes can be arranged according to the order in which they were filmed or into a sequence for appropriate decoding of any group of pictures (as scenes will typically comprise related visual content and appropriate ordering can allow compression to work efficiently, for example)."(see paragraphs[0025],[0102]-[0103], [0132], and [0447] of the present invention).
As noted above, Wang et al. merely discusses "a new hierarchical algorithm from a known hierarchical algorithm that was trained on similar visual data to the visual data on which the new algorithm is to be trained can reduce the time and/or computational effort required to train the new hierarchical algorithm."  

Accordingly, it is respectfully submitted that Wang et al. fails to disclose features as recited claim 2. 


Examiner’s response:
Examiner sees no specific arguments which may be responded to. Applicant simply alleges that the prior art of record does not disclose the claim language in question, and then cites language from Applicant’s specification and further language from the cited art. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Regarding Applicant’s arguments on pages 15-16:
Claim 3 recites "The method of claim 2, wherein the additional learning operation comprises an operation for determining whether the additional learning condition is satisfied according to a structural similarity (SSIM) and a peak-signal-to- noise ratio (PSNR) that are obtained by performing resolution recovery on the downscaled file of the new video data based on the basic neural network."
Claim 3 is also allowable due at least to its depending from claim 1, as well as for the additional recitations therein. 
In addition, it is respectfully submitted that Wang et al. fails to disclose the features as recited in claim 8 due to the same or similar rationales as claim 1. 
Further, claims 4-5 also allowable due at least their dependencies of claim 1, as well as for the additional recitations therein. 


Examiner’s response:
Examiner sees no specific arguments which may be responded to. Applicant simply alleges that the prior art of record does not disclose the claim language in question, and then cites 


Regarding Applicant’s arguments on pages 16-19:
Claim Rejections - 35 USC§ 103 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2017/0347061) in view of Kamiya (Pat. No.: US 5,293,454). 
Claim 6 recites "The method of claim 1, wherein the generating operation comprises: 
a learning importance identifying a learning importance assigned to a characteristic area or a specific frame chuck of learning video data and extracting option information indicated by the learning importance; and 
Wang et al. recites "[0371] The series of convolutions in a convolutional neural network model of some embodiments allow the neural network to be used to search for pixel correlations in a region far larger than the initial patch decomposition, but applying a weighting to weaken the importance of correlations for locations further away from the pixel of interest. In contrast, linear sparse coding approaches like dictionary learning are restricted to looking for correlations in an initial patch size, to avoid the computational complexity of searching the entire image. As a result, the method of these embodiments can more fully exploit the natural or non-local redundancies of the video frames and between a sequence of video frames." (see paragraph [0371] of Wang et al.). 
Further, claim 6 recites "a neural network file calculating operation for inputting original data in an original size and processed data reduced to a preset rate in the learning video data into a convolution neural network (CNN) algorithm to be learned, wherein a neural network file is generated including a parameter and an activation function of an artificial neural network, the parameter and the activation function which cause a match rate between a computation result value obtained by inputting the processed data into an artificial neural network and the original data to be equal to or greater than a preset value, wherein the option information comprises a learning number and information regarding whether learning is performed through similar data." 
Wang et al. discloses "[0378] Optionally, at step 90 (or step 190), in some embodiments the full-resolution frames can be grouped into scenes or sections of frames having common features, otherwise known as "scene selection". The video data is split or clustered into scenes to enable more specific training and optimisation. By scene, it is meant a consecutive group or sequence of frames, which at the coarsest level can be the entire video, a single frame or at the most granular level can be or a section/segment of a frame.[0386] Regardless whether the video has been broken into frames or scenes (i.e. groups of multiple frames) in step 90 (or step 190) or remains as a sequence of frames from step 80 (or step 190), each frame is down-sampled into 
Kamiya discloses "In evaluation by the neural network, the boundaries of the above categories, which were obtained by learning, are used for outputting the categories to which the inputted patterns belong. Therefore, it is essential that the learning patterns used for learning of the neural network should be the type (1) learning patterns. Namely, the type (2) learning patterns are disposed adjacent to the central portion of category A and thus, do not greatly contribute to learning of the neural network, which is performed for obtaining the boundaries of the categories, thereby resulting in extreme increase of learning time. Meanwhile, since the type (3) learning patterns are exceptional patterns or defective patterns, learning based on the type (3) learning patterns becomes learning regarding exceptional or improper examples, i.e. excessive learning. Hence, learning based on the type (3) learning patterns increases learning time extremely and degrades classification performance at the time of evaluation."(see col. 3, lines 23-41 of Kamiya). 
As shown above, Kamiya discusses about merely learning time, but fails to disclose "wherein the option information comprises a learning number and information regarding whether learning is performed through similar data." as recited in claim 6. 
Accordingly, it is respectfully submitted that the combination of Wang et al. and Kamiya fails to teach or suggest the features as recited in claim 6. 
Claim 7 recites "The method of claim 6, wherein: the generating operation further comprises a similar data acquiring operation for, when performing learning on learning data with a learning importance set thereto, in response to identifying an instruction for performing leaning using the similar data, acquiring the similar data similar to a target image to be learned; and 
the similar data is acquired based on similarity in resolution and color combinations."(emphasis added). 
Wang et al. discusses "[0489] Alternatively, and in order for any delay to be reduced between the arrival of the lower resolution video 1510 and the generation of a higher resolution output video 370, in some embodiments basic scene selection in step 1610 can be accomplished by grouping frames into scenes chronologically, for example by applying time stamps and collecting together a predetermined range of timestamps. Initially, in these embodiments the first frame or section of frame can be analysed and a metric created to enable reference to the library of reconstruction models in step 1620. In such embodiments, if a subsequent frame or section of a subsequent frame is sufficiently similar according to a comparison metric, then the subsequent frame or frames can be included as part of a group of frames with the first frame. In these embodiments, this process can continue until a subsequent frame is not sufficiently similar to the previous frame or frames, at which point the frame or group of frames are collated into a scene in step 410. in these embodiment the process then starts to find the next scene, starting from the insufficiently similar scene. In such embodiments, each scene is processed in the order in which it was decoded from the received video 1510."(see paragraph [0489] of Wang et al.). 

Accordingly, it is respectfully submitted that the combination of Wang et al. and Kamiya fails to teach or suggest the features as recited in claim 7.


Examiner’s response:
Examiner sees no specific arguments which may be responded to. Applicant simply alleges that the prior art of record does not disclose the claim language in question, and then cites language from Applicant’s specification and further language from the cited art. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, Examiner disagrees that “Kamiya discusses about merely learning time.” The cited section from column 3 of Kamiya discusses many different elements of learning patterns. Further, the language in question in claim 6 which Kamiya is brought in to help teach is so broad that the disclosure of Kamiya is detailed enough such that one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Wang based on said teaching in order to arrive at Applicant’s invention as currently claimed. Were Applicant to more narrowly claim their invention, the prior art of record could be overcome.


Conclusion
Claims 1-8 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 12, 2021